Citation Nr: 1419093	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  11-11 470	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to specially adapted housing or special home adaptation assistance.

2.  Entitlement to special monthly compensation (SMC) for aid and attendance.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty training from August 2003 to January 2004, and on active duty from May 2004 to April 2007. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New York.  An August 2010 rating decision denied entitlement to specially adapted housing and a special home adaptation grant.  A November 2010 rating decision denied SMC for aid and attendance.

The Veteran's December 2010 Notice of Disagreement (NOD) did not specify which decision he appealed; so, a January 2011 RO letter asked him to indicate which decision he appealed.  In his reply, also dated in January 2011, the Veteran indicated he appealed the denial of aid and attendance.  The RO, however, still included the issue of adapted housing on the statement of the case (SOC).  Hence, the Board accepts the December 2010 NOD as pertaining to both issues.  The RO accepted the Veteran's hearing option, VA Form 21-4138, as a Substantive Appeal in lieu of a VA Form 9, and certified both issues to the Board.  Thus, there is no evidence the Veteran limited the issues on which he perfected his appeal.  See 38 C.F.R. § 20.202 (2013).  

An October 2013 RO letter informed the Veteran the Board hearing he requested was scheduled for January 23, 2011.  The claims file reflects no evidence of the letter having been returned as undeliverable.  The Veteran failed to appear for his scheduled hearing, and the claims file reflects no evidence that he requested the hearing be rescheduled.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2013).

In additional to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.  Further, the June 2013 Supplemental SOC (SSOC) notes the RO reviewed and considered the electronic records contained only in the Veteran's Virtual claims file.  Hence, the Board may also consider them.  See Disabled American Veterans, et al v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).



FINDINGS OF FACT

1.  A January 2012 rating decision granted SMC due to being housebound due to the evaluation of the Veteran's PTSD as 100-percent disabling.

2.  The Veteran is not service-connected for a disability that is productive of blindness in both eyes with 5/200 visual acuity or less or concentric contraction of the visual field to 5 degrees or less, is not a patient in a nursing home, and is not bedridden.  His service-connected disabilities, alone, are not otherwise shown to be so disabling as to render him unable to care for his daily needs or protect himself from the hazards incident to his environment.

3.  The Veteran's service connected disabilities do not result in loss or loss of use of upper or lower extremities, deep partial and full thickness or subdermal burns, or residuals of an inhalation injury.




CONCLUSION OF LAW

The criteria for SMC based upon the need for regular aid and attendance of another person have not been met.  38 U.S.C.A. §§ 1114(l)-(s), 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.350(i)(2), 3.351(b)-(c), 3.352(a) (2013).

2. The criteria for a certificate of eligibility for assistance in acquiring specially adapted housing have not been met. 38 U.S.C.A. §§ 2101(a), 5107 (West 2002); 38 C.F.R. §§ 3.809, 3.809(a) (2013).

3. The criteria for a special home adaptation grant have not been met. 38 U.S.C.A. §§ 2101, 5107; 38 C.F.R. § 3.809a (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed,  VA notified the Veteran in October 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter was time-compliant.

The letter did not inform the Veteran how disability evaluations are determined or how effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds no prejudice, however, as the benefit the Veteran seeks is not service connection, and the October 2010 letter informed him of the information he needed for the benefit he seeks.  Hence, the Board finds substantial compliance.  Further, the Veteran has not asserted any prejudice as a result of the notice, see Shinseki v. Sanders, 129 S. Ct. 1696; and, the Board denies the claim in the decision below, which moots any issue related to an evaluation or effective date.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's VA treatment records are in the claims file, as are the reports of the examinations conducted.  Neither the Veteran nor his representative asserts that there are additional records or evidence to obtain.  The Veteran was afforded a meaningful opportunity to participate in the adjudication of the claim at all stages.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits.

Aid and Attendance

SMC at the aid and attendance rate is payable when a Veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  To establish a need for regular aid and attendance, a Veteran must be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; a patient in a nursing home because of mental or physical incapacity; or show a factual need for aid and attendance.  38 C.F.R. §§ 3.351(b)-(c), 3.352(a).

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself, or attend to the wants of nature.  It also includes the frequent need of adjustment of any special prosthetic or orthopedic appliances or either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to a claimant's daily environment.  Also, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  38 C.F.R. § 3.352(a). 

The particular personal functions which a Veteran is unable to perform should be considered in connection with the claimant's condition as a whole.  The evidence need only establish that a Veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that a Veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that a condition requires the Veteran to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a). 

A Veteran must be unable to perform one of the enumerated disabling conditions, but a Veteran's condition does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).  The criteria for determining whether a Veteran is in need of the aid and attendance of another person may be met if he is bedridden.  "Bedridden" is defined as a condition that, through its essential character, actually requires that a Veteran remain in bed.  The fact that a Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352.

In order for a Veteran to prevail in his claim, the evidence must show that it is a service-connected disability that has resulted in the need for regular aid and attendance.  Prejean v. West, 13 Vet. App. 444 (2000).

Analysis

Service connection is in effect for the following disabilities: PTSD, rated as 100-percent disabling; low back strain, rated 40-percent disabling; urinary incontinence, rated as 40-percent disabling; cervical radiculopathy rated 30-percent disabling; residuals of right ankle sprain, rated as 20-percent disabling; bilateral carpal tunnel syndrome, rated 20-percent disabling for each extremity; residuals of left knee sprain, rated 10-percent disabling; tinnitus, rated as 10-percent disabling; and bilateral shoulder strain associated with low back disability, each extremity rated as 10-percent disabling.  Service connection is also in effect for left ear hearing loss; recurrent allergic rhinitis; erectile dysfunction; and temporomandibular joint dysfunction, all of which are rated noncompensable.

A March 2010 VA neurological entry notes physical examination revealed 5/5 grip and normal strength for all other muscle groups.  The examiner noted the Veteran had no apparent spasticity, rigidity, cog wheeling, wasting, or weakness.  Muscle bulk and tone were normal with no atrophy or fasciculations.  The neurologist noted the Veteran's symptoms were mostly functional with exaggeration and psychological overlay.

An October 2010 report of VA examination for purposes of aid and attendance reflects the Veteran was not hospitalized, and his diagnoses included spinal stenosis, obstructive sleep apnea, PTSD, paranoid schizophrenia, gout, and cervical radiculopathy.  The report notes the Veteran was well nourished, and his gait was stable.  The examiner noted the Veteran's low back pain as the basis of restriction on the Veteran's activities.  The examination report reflects the Veteran is able to feed himself, and he has the ability to manage his own financial affairs.  He was not able to prepare his own meals, he needed assistance in bathing and tending to other hygiene needs, and he required medication management.  The examiner noted the Veteran is not legally blind.

Physical examination revealed the Veteran's posture was stable with the assistance of crutches, and there were no restrictions of the upper or lower extremities.  The spine disability was chronic back pain, and the Veteran was able to leave the home as needed.  The Veteran required the use of crutches, and he could ambulate for one-half block with use of them.

In his NOD, the Veteran disputed the October 2010 examination report.  He asserted his gait was not stable, as he walked with crutches and braces, and was diagnosed with foot drop.  Further, he had experienced several falls, and was no longer able to drive without hand controls.  He asserted further that, due to his CTS, he could not perform fine motor movements such as buttoning shirts and tying shoes.  He wore pull-over shirts, and his wife put on his socks and tied his shoes.  The Veteran asserted he frequently missed appointments due to unsafe walking conditions and his PTSD-related panic disorder.  As for independent functioning, the Veteran frequently had his sister-in-law accompany him on appointments.  The Veteran asserted he was unable to dress the lower half of his body or wipe himself after a bowel movement.  He also needed assistance washing his back and, due to lack of coordination, he had fallen in the shower several times.  The Veteran also noted he slept in a full front and back brace that required assistance putting it on and taking it off.  He asserted that if his wife was not at home with him, he most likely would have to be placed in an assisted-living home.

The RO arranged another examination.  The January 2011 examination report reflects the examiner conducted a review of the claims file as part of the examination.  The examiner noted the Veteran was not bedridden or hospitalized, and he could travel beyond his current domicile.  The examiner noted the Veteran was accompanied by a family member.  The examiner also noted the Veteran was learning to operate a motor vehicle equipped with adaptive equipment.  The Veteran reported he typically stayed home, and left only for medical appointments.  He reported use of two Canadian crutches, back/neck braces, bilateral wrist braces for CTS, a right ankle brace, and a left foot brace to help with a foot drop, and an electronic walk aid.  The examiner did not list any assistance needed with either assistive device.  The Veteran reported further that imbalance constantly affected his ability to ambulate.  He also reported difficulty holding things, and he frequently dropped things, and he had difficulty turning door handles.  The Veteran reported he was unable to dress, undress, bathe and groom himself.

Physical examination revealed the Veteran's posture as stooped, and he walked with an antalgic gait.  His nutritional status was good.  The examiner noted the Veteran walked without the assistance of another only within the home.  The examiner noted further that the Veteran's corrected visual acuity was not 5/200 or worse in either eye.  Examination of the cervical and thoracolumbar spine revealed tender to palpation and LOM of both.  Examination of the upper extremities revealed mild or moderate impairment of both, which the examiner noted caused some difficulty with dressing and undressing, self-grooming, and toileting.  Self-feeding ability was assessed as normal.  Examination of the lower extremities revealed muscle weakness and lack of coordination bilaterally.  The left foot drop increased weight bearing on the right.  The examiner noted propulsion was normal but with poor balance.  The examiner noted the Veteran knew the amount of his benefits, and he was able to handle his financial affairs.  The examiner noted further that the left knee did not manifest with ankylosis, and that he had poor use of the lower extremities due to radiculopathy and severe left foot drop.  Difficulty with repetitive use of the hands was also noted.  The RO did not request, nor did the examiner render, an opinion on the ultimate issue of whether the Veteran required the aid and attendance of another.

The Board notes that, while the Veteran's reports of his symptoms and his ability to attend to his activities of daily living, as well as certain of the objective findings on clinical examination, suggest he approximates a need for the aid and attendance of another, the Board finds entries in the Veteran's outpatient records tip the scales to a negative preponderance.  In other words, there is not an approximate balance between the evidence in favor of the claim and that against it, as the evidence of record preponderates against his claim for SMC for the aid and attendance of another.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014).


A November 2010 behavior health entry notes the Veteran's reported guilt and shame over the fact his wife quit her job to help care for him.  As a result, he apologized to his wife and left the home for one week.  During his absence, he stayed alone in his RV.  This is evidence of the Veteran's capacity to function independently, though he may require assistance with some activities.  The latter reality is demonstrated by a March 2011 behavior health entry that addressed the Veteran's PTSD symptoms, which notes the Veteran became upset after a telephone call.  The incident reportedly triggered recall of a military sexual assault, and the Veteran attempted to bathe without assistance and fell.  The entry notes the Veteran apparently bruised four ribs, and the emergency department physician recommended a walk-in tub.

Other outpatient entries, such as a January 2013 entry, note the Veteran's use of a powered scooter, which relieved the strain on his upper extremities caused by his use of the Canadian crutches.  As concerns the Veteran's ability to use his upper extremities, March 2011 outpatient entries note the Veteran successfully completed his assessment of his ability to operate his motor vehicle with adaptive equipment, which requires the use of his hands and arms.  Another entry notes the Veteran takes saxophone lessons, and he plays that instrument and the keyboard for relaxation.  The ability to play those instruments indicates functional ability of the hands and fingers.

One of the more significant entries in the Veteran's outpatient records was entered by one of his PTSD therapists, a VA licensed clinical social worker (LCSW).  In the May 2013 entry, the LCSW noted she witnessed the Veteran walking outside of his vehicle without adaptive equipment at a local gas station on a morning in May 2013.  She observed the Veteran talking to persons in another vehicle at another gas pump.  His mannerisms indicated no obvious anxiety as he was seen smiling, waving, and saying goodbye to the person across the parking lot.  He then walked back to his vehicle and around to the driver side door, got in, and left.  The LCSW noted her shock and confusion about the Veteran's ability to walk without his noted foot drop and to exhibit seemingly emotional comfort and security in this social/public setting.

In a May 2013 entry, the LCSW noted the contents of a voicemail the Veteran left on her phone.  He informed the LCSW he was cancelling further treatment, and suggested a walking aid that went around his calf helped him to move his foot via an electric pulse.  The Veteran also stated in the voicemail he would be going out to his camp and spending more time there because it was peaceful and quiet; and he functioned a lot better there.

The LCSW and her supervising psychiatrist met with the Veteran at a later time.  They informed him they understood that all patients had good and bad days with their disability, but they desired he inform them of his good days as well as his bad days.

The Board acknowledges the Veteran's and his wife's stated belief that the Veteran's symptoms are of such severity as to warrant SMC for aid and attendance. SMC, however, is based on his ability to attend to his activities of daily living as determined by the evidence of record.  Based on the evidence noted earlier, the Board finds the Veteran has overstated or exaggerated his symptoms.  Thus, the Board finds that the medical evidence, which directly addresses the criteria under which SMC is evaluated, to be more probative than the Veteran's reports.

Although examination and some treatment records indicate the Veteran is seriously disabled, and needs assistance with activities of daily living, this evidence is less probative than the observations of his actual functioning outside of a clinical or examination setting.  His observed ability to ambulate without assistance, interact with others in a manner that did not evidence impairment, and to pump his gas and drive without assistance weighs against a finding that he is in need of the aid and assistance of another person to carry out the activities of daily living or protect himself from the hazards incident to his environment.  There is no contention that service connected disabilities cause the requisite blindness, render him bedridden or that he is a patient in a nursing home.  Accordingly, the evidence is against the claim.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Wise, supra.

Specially Adapted Housing or Home Adaptation Grant

A certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) is warranted if the Veteran is entitled to compensation for permanent and total service-connected disability(ies) due to: (1) the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury or the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) the loss, or loss of use, of both upper extremities such as to preclude the use of arms at or above the elbows; (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk. 38 C.F.R. § 3.809(b) (2013). 

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible. 38 C.F.R. § 3.809(d).

The question is whether the Veteran's service-connected disabilities result in loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.

As discussed above, clinical and examination findings suggest that the Veteran has loss of use due to service connected disabilities; but he has been observed outside of such settings to be able to ambulate normally without assistive devices.  This evidence weighs against a finding that he has loss of use of the lower extremities.  

Where entitlement to assistance in acquiring specially adapted housing is not established, an applicant may nevertheless qualify for a special home adaptation grant.  This benefit requires that the evidence show permanent and total service-connected disability that either results in blindness in both eyes with 5/200 visual acuity or less, or involves the anatomical loss or loss of use of both hands, or certain deep partial and full thickness or subdermal burns, or residuals of an inhalation injury.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a(b).

He is not service connected for disabilities that affect the function of his upper extremities or eyes, and he is not service connected for burn scars.  Hence, he does not meet the criteria for home adaptation grant.


ORDER

Entitlement to SMC based on the need for regular aid and attendance of another is denied.

Entitlement to specially adapted housing or special home adaptation grant is denied.



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


